United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Brookfield, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1806
Issued: October 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 27, 2018 appellant filed a timely appeal from a June 29, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant has received an overpayment of compensation in the
amount of $106,475.38 because she concurrently received Social Security Administration (SSA)
age-based benefits while also receiving FECA benefits for the period December 1, 2005 through
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 29, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

March 31, 2018; (2) whether OWCP properly denied waiver of recovery of the overpayment; and
(3) whether it properly required recovery of the overpayment by deducting $1,000.00 every 28
days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On April 17, 1991 appellant, then a 54-year-old rural mail carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained numbness in her hands and arms due to
factors of her federal employment. She noted that she first became aware of her condition on
January 22, 1988 and related it to her federal employment on January 22, 1990. OWCP accepted
the claim for bilateral carpal tunnel syndrome, traumatic left thumb arthritis, and bilateral trigger
finger. It paid appellant wage-loss compensation on the periodic rolls based upon her loss of wageearning capacity as of February 14, 1996. Appellant retired from the employing establishment on
December 31, 2006.
An OWCP telephone memorandum (Form CA-110) dated July 28, 2006 noted that
appellant called OWCP to discuss her FECA payments as she had received a lump-sum payment
from SSA in the amount of $7,942.00 for benefits due from December 2005 until July 2006.
Appellant further noted that she would receive $1,143.00 in SSA benefits each month, and
questioned whether her FECA compensation would be affected. OWCP requested that she
forward the SSA documentation.
On August 11, 2006 appellant forwarded to OWCP a July 23, 2006 letter from SSA that
advised her that she was entitled to monthly age-related benefits beginning December 2005.
In a form dated September 6, 2007, SSA advised OWCP that appellant had concurrently
received FECA and SSA retirement benefits based upon the Federal Employees Retirement
System (FERS) contributions as of December 2005. It provided the amounts that she had received
in retirement benefits, including the amount earned through FERS and the hypothetical amount
that she would have received without FERS. With FERS, effective December 1, 2005, appellant
was entitled to a monthly SSA rate of $1,084.80, without FERS $584.30; effective January 1, 2006
with FERS $1,143.60, without FERS $584.30; effective December 1, 2006 with FERS $1,181.30,
without FERS $603.50.
In a form dated March 23, 2018, SSA advised OWCP that appellant had concurrently
received FECA benefits and SSA age-based benefits beginning December 1, 2005. It provided
the amount that she had received in retirement benefits, including the amount earned through FERS
contributions and the hypothetical amount that she would have received without FERS. Including
FERS, appellant was entitled to a monthly SSA rate of $1,084.80, effective December 1, 2005;
$1,143.60, effective January 1, 2006; $1,181.30, effective December 1, 2006; $1,189.90, effective
January 1, 2017; $1,217.30, effective December 1, 2007; $1,287.80, effective December 1, 2008;
$1,287.80, effective December 1, 2009; $1,287.80, effective December 1, 2010; $1,334.10,
effective December 1, 2011; $1,356.70, effective December 1, 2012; $1,377.10, effective
December 1, 2013; $1,400.40 effective December 1, 2014; $1,400.40 effective December 1, 2015;
$1,404.50, effective December 1, 2016; and $1,432.50, effective December 1, 2017.

2

SSA further advised that, without FERS, appellant would have been entitled to a monthly
SSA rate of $521.20, effective December 1, 2005; $521.20, effective January 1, 2006; $538.30,
effective December 1, 2006; $538.30, effective January 1, 2017; $550.60, effective December 1,
2007; $582.50, effective December 1, 2008; $582.50, effective December 1, 2009; $582.50,
effective December 1, 2010; $603.40, effective December 1, 2011; $613.60 ,effective
December 1, 2012; $622.80, effective December 1, 2013; $633.30, effective December 1, 2014;
$633.30, effective December 1, 2015; $635.10, effective December 1, 2016; and $647.80,
effective December 1, 2017.
OWCP completed an SSA offset calculation form on April 3, 2018. It determined the 28day FERS SSA offset amount for the days in each period December 1, 2005 through March 31,
2018, which totaled $106,475.38.
OWCP, in an April 11, 2018 letter, adjusted appellant’s compensation benefits to offset the
portion of her SSA retirement benefits attributable to her federal service on account of age. It
informed her that she would receive net compensation of $1,749.34 every 28 days beginning
April 28, 2018.3
In a preliminary determination dated May 2, 2018, OWCP notified appellant that she had
received an overpayment of compensation in the amount of $106,475.38 because it had failed to
reduce her wage-loss compensation benefits for the period December 1, 2005 through March 31,
2018 by the portion of her SSA benefits that were attributable to her federal service. It calculated
the overpayment amount by determining the difference between her SSA amount with and without
FERS for each period and adding these amounts to find a total overpayment of $106,475.38.
OWCP further advised appellant of its preliminary determination that she was without fault in the
creation of the overpayment. It requested that she complete an enclosed overpayment recovery
questionnaire (Form OWCP-20) and submit supporting financial documentation. Additiona lly,
OWCP notified appellant that, within 30 days of the date of the letter, she could request a
telephonic hearing, a final decision based on the written evidence, or a prerecoupment hearing.
Appellant, on May 29, 2018, requested that OWCP make a decision based on the written
record and requested waiver of recovery of the overpayment. In an accompanying overpayment
recovery questionnaire (Form OWCP-20), she advised that she had monthly income of $3,047.00
and monthly expenses of $1,851.00. Appellant also related that she had assets of $48,500.00. No
evidence documenting her expenses was provided. Appellant indicated that she was 81 years old
with many medical issues and that she was living off of her social security and FECA
compensation with no other income. She further noted that she was in no position to repay this
compensation error which had occurred through no fault of her own.
By decision dated June 29, 2018, OWCP finalized its preliminary overpayment
determination finding that appellant had received an overpayment of compensation in the amount
of $106,475.38 for the period December 1, 2005 through March 31, 2018, because it failed to
offset her compensation payments by the portion of her SSA age-related benefits that were
attributable to her federal service. It determined that she was without fault in the creation of the
overpayment, but denied waiver of recovery of the overpayment of compensation based on the
3

This covered the compensation period of April 1 through 28, 2018.

3

financial information provided. OWCP found that it would recover the overpayment by deducting
$1,000.00, every 28 days, from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty. 4 Section 8116 limits the right of an employee to receive compensation.
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States. 5
Section 10.421(d) of OWCP’s implementing regulations requires that it reduce the amount
of compensation by the amount of any SSA benefits that are attributable to the federal service of
the employee.6 FECA Bulletin No. 97-09 states that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit. 7
Section 404.310 of SSA regulations provides that entitlement to SSA benefits begins at 62
years of age.8 Section 404.409 of SSA regulations provides that for individuals born from 1943
to 1954, full retirement age is 66 years. 9
OWCP s procedures provide that, once an overpayment is identified, it is responsible for
determining whether the claimant was with fault or without fault, issuing a preliminary finding,
and unless a hearing is requested, OWCP is responsible for issuing a final decision. 10 These
procedures note that, if the claimant is determined to be without fault, a Form CA-2202
(preliminary finding notice) must be released (along with a Form OWCP-20) within 30 days of
the date the overpayment is identified. Both, the reason that the overpayment occurred and the
reason for the finding of without fault must be clearly stated. A Form CA-2202 informs the
claimant of the right to submit evidence and the right to a prerecoupment hearing on the issue of:
(a) fact and amount of overpayment; and (b) waiver. Along with the Form CA-2202, OWCP
should provide a clearly written statement explaining how the overpayment was created.

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

7
FECA Bulletin No. 97-09 (issued February 3, 1997); see also A.C., Docket No. 18-1550 (issued February 21,
2019); N.B., Docket No. 18-0795 (issued January 4, 2019).
8

20 C.F.R. § 404.310.

9

Id. at § 404.409.

10
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(a)(2) (May 2004).

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $106,475.38 for the period December 1, 2005
through March 31, 2018.
Beginning December 1, 2005, appellant received age-related retirement benefits from
SSA, while she continued to receive FECA wage-loss compensation. As noted, a claimant cannot
receive concurrent compensation for wage loss and SSA retirement benefits attributable to federal
service for the same period. 11
The Board finds however that OWCP failed to follow its procedures in issuing the June 29,
2018 overpayment decision.12 As noted, OWCP procedures provide that a Form CA-2202
(preliminary finding notice) must be released along with an OWCP-20 within 30 days of the date
the overpayment is identified.13
In this case, OWCP was first formally placed on notice that appellant was receiving SSA
age-based benefits by form dated September 6, 2007. Therein SSA advised OWCP that she had
concurrently received FECA and SSA age-based benefits based on FERS contributions as of
December 2005. It again identified the overpayment of compensation for OWCP on March 23,
2018, by advising OWCP that appellant had concurrently received FECA benefits and SSA
benefits based on her FERS contributions as of December 1, 2005. However, OWCP did not issue
a preliminary notice regarding the overpayment until May 2, 2018. This preliminary notice was
therefore not issued within 30 days after the overpayment was identified.
Timely, issuance of a preliminary overpayment notice was necessary because, as the facts
of this case demonstrate, payment of improper FECA compensation benefits continued for an
extended period of time because OWCP took no action and appellant accrued a large sum of
overpayment. Once OWCP learned of the commencement date of SSA age-based benefits which
ran concurrently with FECA compensation benefits, it should have proceeded to issue a
preliminary notice of overpayment. In this case, OWCP’s continued payment of improper amounts
of wage-loss compensation, after notice by SSA that appellant was receiving SSA age-based
benefits, led to an overpayment exceeding $100,000.00.
The Board thus finds that OWCP failed to follow its established procedures in determining
that appellant received an overpayment of compensation in the amount of $106,475.38 during the
period December 1, 2005 through March 23, 2018.14

11

See supra note 7; D.M., Docket No. 17-0983 (issued August 3, 2018).

12

P.H., Docket No. 18-1539 (issued August 2, 2019).

13

Supra note 10.

14
Based on the Board’s disposition of whether an overpayment of compensation was created, the issues of waiver
and recovery are moot. See C.C., Docket No. 16-1190 (issued May 12, 2017).

5

CONCLUSION
The Board finds that OWCP failed to follow its established procedures in determining that
appellant received an overpayment of compensation in the amount of $106,475.38 for the period
December 1, 2005 through March 23, 2018.
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2018 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: October 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

